Title: From George Washington to Thomas Parker, 26 October 1799
From: Washington, George
To: Parker, Thomas


(Copy) 
Sir,Mount Vernon, Octr 26th 1799.   
You will perceive, by the enclosed letter from General Hamilton, that he has taken up an idea, founded upon your communication to him on the subject, that you had substituted Barracks, instead of huts, for the Winter Quarters of the three Regiments ⟨at⟩ Harper’s Ferry.
I presume that Genl Hamilton must have had an erroneous impression

made on his mind by some expression in your letter to him; for, agreeably to the instructions contained in his first letter to you, which were confirmed by me in my letter of the 28th ultimo, nothing more was intended than that huts should be built for the temporary accommodation of the Troops, in the same manner as they were in the late War for the Winter Quarters of the Army, and I recommended to you a regularity in building, similar to what was observed, on like occasions, during the Revolution.
The information which I received from Mr Lear, to whom you refered me for particulars on this subject, was, that, upon examination of the ground, and every enquiry you could make, no place was found more eligable than the public ground at Harper’s Ferry—that you had fixed upon a spot for that purpose, as mentioned in your letter to me—that you had determined to have the huts built by the Soldiers, of rough logs, and covered with slabs, as the cheapest covering, to be about 16 feet square, and to contain 12 men each—that, as the timber on the public ground would not afford logs enough for more huts than would accommodate one, or one and an half Regimt you had requested Mr Mackey, Agent for the War Department at Harper’s Ferry, to engage slabs and such logs as could not be furnished from the public ground—that, altho’ it would have been desireable to have had timber and fuel on the spot sufficient for hutting and furnishing the Troops; yet, as this cou⟨ld⟩ not have been done in the vicinity of Harper’s Ferry without making a purchase of those Articles, it was concluded that, under all circumstances, they would come as cheap to the public at Harper’s Ferry as at any other place—And, that, as you conceived the present accommodations would be merely temporary, you should make them as œconomical as circumstances would permit.
Under the impression made by this information, I approved the measures you had taken for hutting the Troops, and I am persuaded that General Hamilton must have been under some misapprehension when he concluded that you intended to substitute Barracks for huts. I have therefore written to him fully on the subject, explaining it agreeably to the information given me by Mr Lear; and have desired him to order the other Regiments to Harper’s Ferry without delay, where I presume your’s is already, and I trust that every arrangement in your power will be made to

enable the Troops to commence building their huts immediately on their arrival.
You will see the necessity of your answering General Hamilton’s letter without delay, and giving him every information on the subject of it. You will also be pleased to let me know if you have seen cause to deviate from the general plan of hutting the Troops which you at first proposed, and which was communicated by Mr Lear, as stated in this letter. With great esteem & regard I am &c &c

G. Washington

